Case: 20-2152   Document: 37     Page: 1   Filed: 05/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            BIBIJI INDERJIT KAUR PURI,
                      Appellant

                            v.

      YOGI BHAJAN ADMINISTRATIVE TRUST,
                     Appellee
              ______________________

                       2020-2152
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 91217913.
                  ______________________

                 Decided: May 10, 2021
                 ______________________

     SURJIT SONI, The Soni Law Firm, Pasadena, CA, for ap-
 pellant. Also represented by MICHAEL A. LONG.

     AARON JOSEPH MOSS, Greenberg Glusker Fields
 Claman & Machtinger, Los Angeles, CA, for appellee. Also
 represented by ELIZABETH MARIE SBARDELLATI.
                 ______________________

   Before PROST, Chief Judge, MOORE and CHEN, Circuit
                         Judges.
Case: 20-2152    Document: 37      Page: 2    Filed: 05/10/2021




 2                 PURI   v. YOGI BHAJAN ADMINISTRATIVE TRUST



 CHEN, Circuit Judge.
      Bibiji Inderjit Kaur Puri appeals from a decision of the
 Trademark Trial and Appeal Board (Board) sustaining an
 opposition to her intent-to-use application under 15 U.S.C.
 § 1051(b) to register the character mark YOGI for various
 bath and beauty products. See Yogi Bhajan Administrative
 Trust v. Inderjit Kaur Puri, Opp. No. 91217913 (T.T.A.B.
 July 29, 2020) (Board Decision) (J.A. 1–20). The Board
 found that Ms. Puri had a pre-existing interest in the YOGI
 mark shared with the opposer, Yogi Bhajan Administrative
 Trust (YBAT), and therefore she “did not have a bona fide
 intent to use the mark in commerce solely in her individual
 capacity at the time she filed her [application] because, at
 such time, [Ms. Puri] was aware that both Opposer and
 [herself] each had an undivided and equal interest in the
 applied-for mark for the identified goods.” Id. at *20. Be-
 cause the Board’s legal conclusions are without error and
 its factual findings are supported by substantial evidence,
 we affirm.
     Unrebutted evidence supports the Board’s determina-
 tion that YBAT and Ms. Puri share an interest in the YOGI
 mark for the applied-for goods. Both obtained a fifty per-
 cent, undivided interest in the YOGI mark and associated
 license agreements from Harbhajan Singh Khalsa Yogiji
 (Yogi Bhajan) after his death. Yogi Bhajan licensed the
 YOGI mark for various health and wellness products, in-
 cluding bath and beauty products similar to those at issue
 here. See, e.g., J.A. 286, 288 (written testimony of Ek Ong
 Kar Kaur Khalsa, a trustee of YBAT, stating that Yogi
 Bhajan had licensed the YOGI mark for “bath and body
 care products,” including “perfumes, body oils, body scrubs
 and body butters”); J.A. 336, 349–50 (agreement licensing
 the YOGI mark for perfume oils, body oils, salt scrubs,
 sugar scrubs, and body butters). In light of this evidence,
 the Board reasonably concluded that Ms. Puri “cannot, as
 a matter of law, assert that no other persons have the right
 to use the applied-for-mark in commerce” as part of her
Case: 20-2152      Document: 37     Page: 3    Filed: 05/10/2021




 PURI   v. YOGI BHAJAN ADMINISTRATIVE TRUST                   3



 intent-to-use application because “the evidence clearly
 demonstrates that Opposer also has an undivided 50% in-
 terest in the involved mark.” Board Decision at *17.
     The Board also found that Ms. Puri’s previous reliance
 on her shared interest in the YOGI mark to oppose regis-
 tration of YOGI-formative marks for goods similar to those
 at issue here underscored why Ms. Puri may not register
 the YOGI mark in the applied-for goods solely in her own
 name without her co-owner’s consent. Relying upon the co-
 owned YOGI mark, Ms. Puri opposed the registration of
 YOGI FAIR for personal care and bath and body products
 and YOGI VITALITY for health and wellness products,
 and asserted the scope of her pre-existing rights extend so
 far as to warrant precluding registration of YOGI-related
 marks for non-health and wellness products as well (e.g.,
 clothing). The Board’s finding that the positions taken by
 Ms. Puri in these opposition proceedings further demon-
 strate that “her rights in the mark YOGI generally” “are
 derived from her 50% undivided interest in the Yogi Bha-
 jan Intellectual Property” are therefore supported by sub-
 stantial evidence.
     Given the Board’s well-supported factual findings, we
 find no error in its conclusion that Ms. Puri’s application
 was void ab initio for failing to include or obtain the consent
 of all interested parties. See 15 U.S.C. § 1051(b); Sanders
 v. Am. Forests, 232 F.3d 907 (Fed. Cir. 2000) (unpublished).
     On appeal, Ms. Puri challenges numerous aspects of
 the Board’s decision, including that insufficient evidence of
 use of the YOGI mark for bath and beauty products was
 submitted during the opposition proceeding to support the
 Board’s conclusion. See generally Appellant’s Br.; id. at 15–
 17. During the opposition proceeding, however, Ms. Puri
 did not file a trial brief, submit any witness statements, or
 otherwise timely raise these disputes. Board Decision at
 *5. Such arguments are therefore forfeited. See In re
 Google Tech. Holdings LLC, 980 F.3d 858, 863 (Fed. Cir.
Case: 20-2152    Document: 37      Page: 4    Filed: 05/10/2021




 4                 PURI   v. YOGI BHAJAN ADMINISTRATIVE TRUST



 2020). And while we have discretion to consider “posi-
 tion[s] not presented in the tribunal under review” under
 “exceptional circumstances,” id., such circumstances are
 not present here. See Appellant’s Reply Br. at 14 (arguing
 only that “there has been no waiver” because Ms. Puri
 “timely appealed [] and was not required to seek reconsid-
 eration before doing so.”). We therefore decline to consider
 Ms. Puri’s arguments in the first instance.
     We have considered Ms. Puri’s remaining, timely argu-
 ments and find them unpersuasive. For the reasons set
 forth above, we affirm the Board’s decision sustaining
 YBAT’s opposition to Ms. Puri’s application to register the
 YOGI mark for the applied-for goods.
                          AFFIRMED